Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [SIDLEY AUSTIN LLP LETTERHEAD] February 18, 2010 Mr. Christian Windsor Special Counsel Securities and Exchange Commission Division of Corporation Finance Mail Stop 4720 Washington, D.C. 20549 Re: General Electric Capital Corporation GE Capital Trust I Registration Statement on Form S-4 Filed February 2, 2010 File No. 333-164631 and 333-164631-01 Dear Mr. Windsor: Set forth below are our responses to your comments as requested in your comment letter, dated February 12, 2010, addressed to Alan M. Green, Esq., regarding your review of the Registration Statement on Form S-4 (the Form S-4) filed by General Electric Capital Corporation (the Company) and GE Capital Trust I on February 2, 2010. Before each response, we repeat your comment in bold. The item numbers given to the comments correspond to the numbers indicated in the left-hand margin of the comment letter referenced above. Capitalized terms used herein but not defined herein shall have the meanings assigned thereto in the Form S-4. General 1. We note that you have not included pro forma financial information with respect to the transaction. Please confirm that the transaction will not have a material impact on the companys historical financial statements. Refer to Item 5 of Form S-4 and Article 11 of Regulation S-X. Mr. Christian Windsor Securities and Exchange Commission February 18, 2010 Page 2 Response The transaction will not have a material impact on the Companys historical financial statements. As noted under Accounting Treatment, the Company will continue to report the aggregate principal amount of the Trust Debentures as a liability and to report interest paid or payable on the Trust Debentures as an interest expense in the Companys consolidated Statements of Earnings. 2. If you intend to request that the effective date of the registration statement be accelerated before you are required to update your financial statements and related information, please confirm that you will disclose all known, material financial results for the fourth quarter of 2009. Response The Company intends to file its Annual Report on Form 10-K for the fiscal year ended December 31, 2009 prior to the date requested by the Company for acceleration of effectiveness of the Form S-4. Questions and Answers About the Exchange Offer, page 3 What is the purposes of the Exchange Offer?, page 3 3. Please revise the answer to this question to discus in greater detail the purpose of the transaction. In that regard, please discuss the anticipated impact the exchange offer may have on the companys compliance with current or future regulatory requirements. For example, to the extent material, please analyze any effect the transaction may have on the companys capital levels or tax obligations. Response As a savings and loan holding company, the Company is subject to a supervisory assessment of its capital adequacy by the Office of Thrift Supervision (OTS). However, neither the OTS nor any other regulatory authority currently imposes specific minimum capital requirements on the Company. If the Company were to become subject to such requirements in the future, the issuance of the Trust Securities pursuant to the Exchange Offer may provide the Company with the benefit of additional regulatory capital to help satisfy such requirements. However, there is no certainty that the Company will become subject to such requirements or, if it does, the extent to which the Company would be permitted by such an applicable regulatory authority to benefit from the treatment of the Trust Securities as regulatory capital to help satisfy such requirements. The disclosure has been revised to provide further detail in this regard.
